Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Claim 16: in line 1, before the phrase “apparatus according to claim 15”, the recitation “communication” has been replaced with --proxy--.

Claim 21: in line 1, before the phrase “apparatus according to claim 20”, the recitation “communication” has been replaced with --proxy--.

[End Amendments]

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3, 4, 6, 14, 2, 5, 7-13, 15, 16, 18, 17, 19, 20, 21, 24, 22, 23 and 25-29 are allowed, renumbered to claims 1-29, respectively.

The following is an examiner’s statement of reasons for allowance:

Park et al. (US 2019/0199815 A1) discloses a NAN proxy server configured to perform in accordance with NAN standard, wherein the NAN proxy server receives a proxy registration request from a NAN terminal, wherein proxy processing is executed in response to the registration request, and the NAN proxy server transmits a proxy registration response indicating whether proxy service being permitted.

Park et al. (US 2018/0070308 A1) discloses a method and apparatus for setting awake period, wherein embodiments can be applied to a variety of standards and wireless access technologies.

Patil et al. (US 2016/0352842 A1) discloses a method for sending one or more service discovery messages includes detecting, at a proxy device of a network, a client device having access to the network. The method also includes sending a service discovery message from the proxy device to one or more other devices in the network. The service discovery message is associated with a service and is sent on behalf of the client device. The client device is a publisher of the service of a subscriber of the service.

Prior arts of record discloses signaling between NAN proxy server and NAN client device to request and provide NAN proxy service.

Regarding claims 1, 11 and 13, prior arts of record fail to disclose “an execution unit configured to execute the proxy processing for the communication apparatus based on the request; and a confirmation unit configured to confirm, based on a response from the communication apparatus that is a response to a frame compliant with the NAN standard and having been transmitted by the proxy apparatus, whether the communication apparatus can communicate with the proxy apparatus while the proxy apparatus is executing the proxy processing”, as recited in claim 1, and similarly recited in claims 11 and 13, in combination with other claimed limitations.

Regarding claims 7, 11 and 13, prior arts of record fail to disclose “a response unit configured to transmit a response to a frame compliant with the NAN standard and having transmitted from the proxy apparatus, wherein the response transmitted by the communication apparatus to the frame causes the proxy apparatus to confirm whether the communication apparatus can communicate with the proxy apparatus” and “wherein the message contains at least information concerning at least one of a first DW (Discovery Window) period in which the communication apparatus is in a DOZE state and a second DW period in which the communication apparatus is in an awake state”, as recited in claim 7, and similarly recited in claims 11 and 13, in combination with other claimed limitations.

Regarding claims 15, 26 and 27, prior arts of record fail to disclose “a confirmation unit configured to confirm, based on the communication complying with the NAN standard, whether the communication apparatus can communicate with the proxy apparatus while the proxy apparatus is executing the proxy processing, wherein the confirmation unit does not execute the confirmation during a DW (Discovery Window) period in which the communication apparatus is in a DOZE state”, as recited in claim 15, and similarly recited in claims 26 and 27.

Regarding claims 20, 28 and 29, prior arts of record fail to disclose “a confirmation unit configured to confirm whether the communication apparatus can communicate with the proxy apparatus based on transmission of a frame compliant with the NAN standard by the proxy apparatus to the communication apparatus, wherein the transmission is performed in a period that is determined based on the information contained in the message accepted by the acceptance unit to be a period in which the communication apparatus is in an awake state”, as recited in claim 20, and similarly recited in claims 28 and 29.

Dependent claims 2-6, 14, 8, 9, 16-19, 21-25 are allowable based on their dependency on independent claims 1, 7, 15 and 20, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645